DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 21-40 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/19 has been reviewed and all references considered (an annotated IDS has been attached).  

Terminal Disclaimer
Examiner acknowledges Applicant’s filing of an e-Terminal Disclaimer on 3/31/21.  This terminal disclaimer has been approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams et al U.S. Patent Application Publication No. 2010/0230950 A1.

With regard to claim 21, and as seen in Figures 26-27, Williams et al disclose a coupling device, comprising:
a main body (at 114) defining a front face (face at 3200) and a fluid passage (passage through 114) therethrough;
a membrane (at 206, paragraph 81, lines 4-5) removably connected to and at least partially covering the front face; and
a protective cover (at 3200, paragraph 81,lines 4-5) connected to the membrane (at 206) and movably coupled to the main body between: (i) a closed position in which the protective cover (at 3200) abuts the main body (at 114) so as to cover at least a portion of the membrane (at 206) covering the front face (see Figure 26) and (ii) an open position in which the membrane (paragraph 81, lines 5-7) covering the front face is exposed while the protective cover remains removably connected to the main body (see Figure 27).



With regard to claim 23, Williams et al disclose wherein the protective cover (at 3200) is detachable (wherein the protective cover can be detached from the main body but is not required to be detached) from the main body (at 114).

With regard to claim 24, Williams et al disclose wherein the protective cover (at 3200) is a rigid body (paragraph 81, line 3 where the cover is a cap).

With regard to claim 25, Williams et al disclose wherein the protective cover (at 3200) includes a locking tab (tab at top of 3200 meeting main body of 114) that releasably engages with the main body while the protective cover is in the closed position (see Figure 26).

Claim(s) 21, 23, 26-32, 34-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al U.S. Patent Application Publication No. 2003/0030272 A1.

With regard to claim 21, and as seen in Figures 18-31, Johnson et al disclose a coupling device, comprising:
a main body (at 400) defining a front face (face of 400 next to 410) and a fluid passage (passage through 400) therethrough;

a protective cover (at 40, 50, 120, paragraph 84,lines 10-13) connected to the membrane (at 405) and movably coupled to the main body between: (i) a closed position in which the protective cover (at 40, 50, 120) abuts the main body (at 400) so as to cover at least a portion of the membrane (at 405) covering the front face (see Figures 23 and 24) and (ii) an open position in which the membrane (at 405) covering the front face is exposed while the protective cover remains removably connected to the main body (see Figures 28 and 29).

With regard to claim 23, Johnson et al disclose wherein the protective cover (at 40, 50, 120) is detachable from the main body (see Figures 30 and 31).

With regard to claim 26, Williams et al disclose a sealing member (at 320) received at least partially within the main body (see Figure 20 with Figure 18 for reference on the seal received in the body).

With regard to claim 27, Johnson et al disclose wherein, while the protective cover (at 40, 50, 120) is in the closed position, the protective cover compresses the sealing member (see Figure 18).

With regard to claim 28, Johnson et al disclose wherein removal of the protective cover (at 40, 50, 120) away from the main body (at 400) in a direction that is parallel to the front face causes the membrane to roll onto itself and be removed from the front face (see movement of 

With regard to claim 29, Johnson et al disclose wherein the coupling device (at 400) is coupleable with a second coupling device that is identical to the coupling device (see Figures 22-31).

With regard to claim 30, Johnson et al disclose a coupling device, comprising:
a main body (at 400) defining a front face (face of 400 next to 410) and a fluid passage (passage through 400) therethrough;
a membrane (at 405) removably connected to and at least partially covering the front face; and
a protective cover (at 40, 50, 120, paragraph 84,lines 10-13) connected to the membrane and comprising a first end (end at 120) and a second end (end at 50), the second end of the protective cover removably coupled to the main body in a manner allowing the protective cover to be movable relative to the main body between at least two different positions in which the protective cover is connected to the main body, wherein the at least two different positions includes an open position (see Figures 28-29) in which the membrane covering the front face is uncovered by the protective cover, and
wherein a face surface of the protective cover that is adjacent the first end (at 120) and that is configured to interface with a mating protective cover (mating protective cover of other coupling device 400 on the right in Figure 28) when the coupling device is coupled with a 

With regard to claim 31, Johnson et al disclose wherein the at least two different positions also includes a closed position (see Figures 22-24) in which the protective cover covers at least a portion of the membrane covering the front face.

With regard to claim 32, Johnson et al disclose wherein the face surface of the protective cover (at 120) includes one or more structural features (adhesive coating of 120 – paragraph 84, lines 11-13) that allow the protective cover to couple with the mating protective cover when the coupling device is coupled with the mating coupling device.

With regard to claim 34, Johnson et al disclose wherein the coupling device (at 400) is coupleable with a second coupling device that is identical to the coupling device (see Figures 22-31).

With regard to claim 35, Johnson et al disclose a coupling device, comprising:
a main body (at 400) defining a front face (face of 400 next to 410), a recess (recess inside of front face of 400 – see Figure 20), and a fluid passage (passage through 400) therethrough;
a sealing member (at 320) received in the recess of the main body and protruding from the front face of the main body (see Figure 20 with Figure 18 for reference on the seal received in the body and protruding from the front face of the main body);

a protective cover (at 40, 50, 120, paragraph 84,lines 10-13) connected to the membrane and removably coupled to the main body in a manner allowing the protective cover to be movable relative to the main body between at least two different positions in which the protective cover is connected to the main body, wherein the at least two different positions includes a closed position (see Figures 22-24) in which the protective cover abuts the main body so as to cover at least a portion of the membrane covering the front face, and
wherein in the closed position the protective cover compresses the sealing member (see Figure 18).

With regard to claim 36, Johnson et al disclose wherein the sealing member (at 320) includes a central opening through which the fluid passage extends (see Figure 18).

With regard to claim 38, Johnson et al disclose wherein the protective cover latches to the main body while the protective cover is in the closed position (via latches 410, 420 – see Figure 24).

With regard to claim 39, Johnson et al disclose wherein the at least two different positions also includes an open position in which the membrane covering the sealing member is uncovered by the protective cover (see Figures 28-29).

.

Allowable Subject Matter
Claims 33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 33, the prior art of record does not teach or suggest wherein the one or more structural features include a locking tab that protrudes from the face surface in combination with the coupling device of claims 30 and 32.

With regard to claim 37, the prior art of record does not teach or suggest wherein a wall thickness of the sealing member is less at a middle portion of the sealing member than at each end portion of the sealing member in combination with the coupling device of claims 35 and 36.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Arthun et al is being cited to show an example of a coupling device with a main body, a membrane and a protective cover with open and closed positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679